Citation Nr: 0904705	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for depression. 

2. Entitlement to service connection for status post radical 
retropubic prostatectomy due to prostate cancer, as a result 
of herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to 
August 1962 and from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for depression 
and status post radical retropubic prostatectomy due to 
prostate cancer, as a result of Agent Orange exposure. 


FINDINGS OF FACT

1. There is no competent medical evidence of record that 
shows the Veteran is diagnosed with a depressive disorder 
that is linked to any incident of active military service. 

2. The Veteran is not presumed to have been exposed to 
herbicides while serving off the coast of Vietnam. 

2. There is no competent medical evidence of record that 
shows that the Veteran has status post radical retropubic 
prostatectomy due to prostate cancer, which is  attributable 
to service, or due to herbicidal exposure. 


CONCLUSIONS OF LAW

1. Depression was not incurred in or aggravated by service, 
and the criteria for a grant of service connection are not 
met. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008). 

2. Status post radical retropubic prostatectomy due to 
prostate cancer was not incurred in or aggravated by service, 
nor is it due to Agent Orange exposure and the criteria for a 
grant of service connection are not met. 38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the Veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in August 2004 and March 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in May 2006. Further, 
since the preponderance of the evidence is against the 
claims, any question as to the appropriate disability rating 
and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service medical evidence, VA medical 
evidence, and a Social Security Administration disability 
determination. The Veteran was also given the opportunity to 
submit any additional records that he may have. There are no 
known additional records or information to obtain. In a 
February 2006 statement, the Veteran reported that he had no 
further evidence to submit.

The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with his claims.


Depression

The Veteran filed a claim of service connection for 
depression. The Veteran alleges that he has depression as a 
result of his active duty service. He claims that he first 
had depression in service and that he is depressed "on and 
off" since that time. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for depression due to 
service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the Veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

The appeal is presently denied because the Veteran has not 
been diagnosed as having a depressive disorder - the second 
prong of the Pond and Rose inquiry, above.

Service medical evidence shows that the Veteran was seen for 
a neuropsychiatric consultation in April 1967. It was noted 
that he was drinking heavily and had many personal problems, 
which included being separated from his spouse. When the 
examiner informed the Veteran that his discussion was not 
privileged communication, the Veteran refused to talk 
further. The examiner told the Veteran to return to the 
clinic if he so desired. From the interview, it was noted 
that the Veteran was mildly depressed, but not suffering from 
any gross psychotic condition or disabling psychoneurosis. He 
was referred to Alcoholic's Anonymous. 

On separation examination held in March 1968, the Veteran was 
clinically evaluated as psychiatrically normal. 

After service, the Veteran underwent VA examination in 
September 1988. On psychiatric examination, his affect was 
unremarkable. 

In December 2005, the Veteran underwent VA psychiatric 
examination. The Veteran's history included one contact with 
psychiatry in service in April 1967 wherein he was found to 
have personal problems and to be drinking heavily. His 
psychiatric status upon discharge from service was reported 
as normal. He had negative screenings for depression in 
April 2001, March 2004, and December 2004. His treating 
physician noted there was some depression in August 2004, but 
did not indicate that it was of diagnostic significance. 

The examiner noted that as of the examination, the Veteran's 
health status was severely stressful, but he appeared to be 
handling the stress well. He reported episodes of being 
disturbed and depressed enough that he wanted to be alone for 
a while. He recovered from these non frequent episodes within 
15 minutes to an hour. He related that he thought things 
"were going pretty good now." His home life is stable. He 
stated that his present marriage since 1994  was "great." 

Mental status examination revealed that there was some 
nervous holding and movement of the hands and fingers during 
examination. He was alert with clear sensorium and fully 
oriented. There were no psychotic symptoms. Speech was 
relevant and fluent, but mildly pressured. His mood was 
anxious and his affect was somewhat constricted. He was able 
to laugh appropriately on two occasions. Memory and 
concentration were good as were his insight and judgment. The 
examiner found that the Veteran did not show any diagnosable 
depressive illness and the mild emotional disturbance that he 
was showing was related to his current health stressors and 
not to his Navy career. 

In order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability. See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). Although the 
Veteran was seen on one occasion in service for some personal 
problems and heavy drinking, he was not diagnosed with a 
psychiatric disorder. Since service, he has not been found to 
have a diagnosed psychiatric disorder. He has mild stress 
related to his health condition, but the most recent VA 
examination in December 2005, indicated that the mild stress 
that he exhibited was unrelated to service and did not 
reflect a diagnosable depressive illness. 

Because the Veteran does not have a diagnosed mental 
disorder, the preponderance of the evidence is against the 
claim and the appeal is denied. 


Prostate Cancer due to Agent Orange

The Veteran filed a claim for service connection for prostate 
cancer due to Agent Orange. He alleges that he was exposed to 
Agent Orange during his active service. He stated that he was 
stationed on the USS Larson and that ship went into the Port 
of Da Nang to unload supplies for Marines. He believes that 
since the USS Larson was in the waters of Vietnam, he was 
exposed to Agent Orange. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for status post radical 
retropubic prostatectomy due to prostate cancer, or as a 
result of Agent Orange exposure. 

Certain diseases, including prostate cancer, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(f).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. 38 C.F.R. § 3.313.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
prostate cancer, shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. §§ 1113, 1116 and 38 C.F.R.§§ 3.307(d), 3.309(e).  
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994). See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996). 

In Haas v. Nicholson, 20 Vet.App. 257 (2006), the Veterans 
Court reversed a Board decision, which denied service 
connection for diabetes mellitus, with peripheral neuropathy, 
nephropathy and retinopathy as a result of exposure to 
herbicides. The Board determined that, although the appellant 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant never 
set foot on land in that country. The Veterans Court held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III, Paragraph 4.08(k)(1)-(2) (Nov. 1991), 
created a presumption of herbicide exposure based on receipt 
of the Vietnam Service Medal for purposes of service 
connection for diseases associated with herbicide exposure, 
In so holding, the Veterans Court found the manual provision 
to be a substantive rule and invalidated a subsequent 
amendment to that provision. The Court also found that 
neither the statute nor the regulation governing herbicide 
exposure claims precludes application of the presumption of 
herbicide exposure to persons who served aboard ship in close 
proximity to the Republic of Vietnam. 

The Veterans Court held that, for the purpose of applying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in the waters offshore of the Republic of Vietnam 
actually set foot on land. VA immediately prepared a 
recommendation that the Department of Justice (DOJ) appeal 
Haas to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit)  

In May 2008, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Veterans Court, holding that the Veterans Court had erred 
in rejecting VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption. The 
Federal Circuit issued mandate in Haas effective 
October 16, 2008. See FED. R. App. P. 41 (setting forth 
federal rules of appellate procedure with respect to issuance 
of mandate and staying of mandate pending petition for 
certiorari); FED. CIR. R. 41 (outlining Federal Circuit's 
rule with respect to mandate and effective date thereof). The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009. 
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No.08-
525). 

In this case, the Veteran states, and there is no evidence to 
the contrary, that his service did not involve duty or 
visitation in Vietnam. As such, although he has a Vietnam 
Service Medal, he is not presumed to have been exposed to the 
herbicide Agent Orange. 38 U.S.C.A. § 1116(f). 

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727- 29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

Of course, if it were demonstrated, by competent evidence, 
that the Veteran's prostate cancer was due to Agent Orange 
exposure, service connection could be granted on that basis. 
The evidence of record however, does not show such. 

While the Veteran has proffered internet extracts to support 
his contention that his vessel was moored in Da Nang harbor 
to offload supplies, the extract does not reflect 
substantiation for this contention - indeed it belies the 
Veteran's assertion. It indicates that the Veteran's vessel, 
USS Larson - DR 830 was an "antisubmarine configured 
destroyer." The extract further indicates that the vessel 
arrived in Danang Harbor, Vietnam, on October 1, 1966 and 
conducted "gunfire support activities, which would last 
until October 6, 1966." The extract further indicates that 
the ship fired 656 rounds of five-inch 38 caliber ammunition, 
and killed or wounded 63 enemy soldiers; destroyed 62 
structures, and numerous roads and trenches.

Plainly, the USS Larson was not serving as a supply vessel 
nor is there evidence that it took on that role while 
employed as an indirect fire support ship while in the waters 
off of Vietnam.  

The medical evidence of record otherwise indicates the onset 
of the Veteran's prostate cancer in September 2002, many 
years after service. His service medical evidence shows that 
his genitourinary system was clinically normal at service 
discharge. 

Although the Veteran has stated that his prostate cancer is 
due to Agent Orange exposure while he was in service, that is 
only the Veteran's allegation of such. The Veteran's 
statements do not constitute competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  The Veteran 
has not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation. Grottveitt v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinksi, 2 
Vet. App. 492 (1992). 

In sum, since the Veteran did not present medical evidence 
linking prostate cancer to Agent Orange exposure, to active 
service, nor was his prostate cancer found to be manifested 
to a compensable degree within one year of service discharge, 
service connection for status post radical retropubic 
prostatectomy due to prostate cancer, on a direct basis or 
due to Agent Orange exposure is not warranted. 


ORDER

Service connection for depression is denied. 

Service connection for status post radical retropubic 
prostatectomy due to prostate cancer is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


